Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 17 Nov 2021.
Claims 4 and 5 were cancelled.
Claims 1, 6, and 7 were amended.
Claims 1-3, 6, and 7 are currently pending and have been examined.

		
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samir S. Khoury on 26 Jan 2022 and in subsequent e-mail.

1. (Previously Presented) A vehicle rental system, comprising:
a first processor that:
recognizes a usage scheduled period of a rental vehicle;
recognizes owned vehicle identification information for identifying an owned vehicle of a user of the rental vehicle in the usage scheduled period;

recognizes parked vehicle identification information for identifying a parked vehicle in a standby parking space that is a parking space during rental standby for the rental vehicle;
determines whether the parked vehicle in the standby parking space is the rental vehicle or the owned vehicle on the basis of the parked vehicle identification information, the rental vehicle identification information, and the owned vehicle identification information;
and executes wrong parking handling processing for removing the parked vehicle in the standby parking space when the processor determines that the parked vehicle in the standby parking space is not the rental vehicle or the owned vehicle within the usage scheduled period;
and a parking space monitoring apparatus that is arranged in the standby parking space so that the standby parking space can be monitored, wherein the parking space monitoring apparatus comprises:
a second processor;
a camera that photographs the standby parking space;
a receiver and a transmitter that transmits a photographed image obtained by the camera;
and a movement sensor that outputs a signal indicating that the parking space monitoring apparatus is moved away from a predetermined arrangement position of the parking space monitoring apparatus,

the parking space monitoring apparatus is moveably arranged in the standby parking space,
the first processor obtains the photograph image,
of the standby parking space,
that is transmitted from the transmitter of the parking space monitoring apparatus as the parked vehicle information,
the second processor of the parking space monitoring apparatus transmits,
through the transmitter,
information indicating a movement of the parking space monitoring apparatus is detected to the first processor when the second processor detects the parking space monitoring apparatus is moved away from the predetermined arrangement position for more than a predetermined distance based on an output from the movement sensor.

2. (Previously Presented) The vehicle rental system according to claim 1, wherein th
recognizes a current location of the rental vehicle;
and transmits information on an empty parking space other than the standby parking space to a user terminal used by the user when the processor determines that the parked vehicle in the standby parking space is not the owned vehicle when returning of the rental vehicle to the standby parking 

3. (Previously Presented) The vehicle rental system according to claim 1, wherein the first processor executes the wrong parking handling processing when the first processor determines that the parked vehicle in the standby parking space is the owned vehicle after the usage scheduled period elapses.

4 - 5 (Cancelled) 

6. (Currently Amended) A vehicle rental system, comprising:
a first processor that:
recognizes a usage scheduled period of a rental vehicle;
recognizes owned vehicle identification information for identifying an owned vehicle of a user of the rental vehicle in the usage scheduled period;
recognizes rental vehicle identification information for identifying the rental vehicle;
recognizes parked vehicle identification information for identifying a parked vehicle in a standby parking space that is a parking space during rental standby for the rental vehicle;
determines whether the parked vehicle in the standby parking space is the rental vehicle or the owned vehicle on the basis of the parked vehicle identification information, the rental vehicle identification information, and the owned vehicle identification information;

and a parking space monitoring apparatus comprising a second processor, a camera, a receiver, a transmitter, and a movement sensor, wherein the parking space monitoring apparatus 
the standby parking space is arranged to be placed side by side with a pay parking space in a parking lot, the first processor:
recognizes an exiting vehicle identification information for identifying an exiting vehicle that arrives at an exit of the parking lot;
and determines, when the first processor recognizes the exiting vehicle identification information for a predetermined exiting vehicle that reaches the exit within the usage scheduled period, whether the predetermined exiting vehicle is the owned vehicle on the basis of the owned vehicle identification information and reduces a charge of usage fee of the parking lot for the user when the predetermined exiting vehicle is determined as the owned vehicle and the parked vehicle that was parked in the standby parking space within the usage scheduled period; and
the parking space monitoring apparatus: 
detects, via the movement sensor, that the parking space monitoring apparatus has moved away from a predetermined arrangement position of the parking space monitoring apparatus; and 
transmits, through the transmitter, information indicating a movement of the parking space monitoring apparatus is detected to the first processor when the second processor detects the parking space monitoring apparatus is moved away from the predetermined arrangement position for more than a predetermined distance based on an output from the movement sensor.

7. (Currently Amended) A vehicle rental method executed by a computer system, the vehicle rental method comprising:
recognizing, via a first processor, a usage scheduled period of a rental vehicle;
recognizing owned vehicle identification information for identifying an owned vehicle of a user of the rental vehicle in the usage scheduled period;
recognizing rental vehicle identification information for identifying the rental vehicle;
recognizing parked vehicle identification information for identifying a parked vehicle in a standby parking space that is a parking space during rental standby for the rental vehicle;
determining whether the parked vehicle in the standby parking space is the rental vehicle or the owned vehicle on the basis of the parked vehicle 

obtaining a photograph image, of the standby parking space, that is transmitted from a parking space monitoring apparatus as the parked vehicle identification information, the parking space monitoring apparatus being arranged in the standby parking space so that the standby parking space can be monitored and the parked vehicle in the standby parking space can be photographed;
, via a second processor arranged in the parking space monitoring apparatus, when the parking space monitoring apparatus is moved away from a predetermined arrangement position for more than a predetermined distance based on an output from a movement sensor of the parking space monitoring apparatus; and 
transmitting, from a transmitter arranged in the parking space monitoring apparatus, information indicating a movement of the parking space monitoring apparatus is detected to the first processor when the second processor detects the parking space monitoring apparatus is moved away from the predetermined arrangement position for more than a predetermined distance based on an output from the movement sensor.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As set forth in the non-final action mailed 17 Aug 2021, U.S. Patent Publication No. 20200111268 to Montague et. al. in view of U.S. Patent Publication No. 20150170445 to Bajekal discloses a system which monitors a parking space using cameras to enact wrong parking procedures such as fines when unauthorized vehicles park in a parking space. U.S. Patent Publication No. 20150348179 to Kamisawa discloses a camera configured to rotate to capture images of a vehicle, and U.S. Patent No. 5,231,392 to Gust discloses a sensor arm that indicates a vehicle should be stopped when the sensor arm is moved a predetermined threshold. Non-Patent Literature “Detection Perfection – Accuracy is the Name of the Game” discloses various types of vehicle detection systems. However, the prior art does not disclose or fairly suggest, alone or in combination, a parking space monitoring apparatus that is arranged in the standby parking space so that the standby parking space can be monitored, wherein the parking space monitoring apparatus comprises a second processor, a camera that photographs the standby parking space, a receiver and a transmitter that transmits a photographed image obtained by the camera, and a movement sensor that outputs a signal indicating that the parking space monitoring apparatus is moved away from a predetermined arrangement position of the parking space monitoring apparatus. 
The claims are eligible under 35 U.S.C. 101 because the parking space monitoring apparatus transmits information indicating a movement of the parking space monitoring apparatus is detected to the first processor when the second processor detects the parking space monitoring apparatus is moved away from the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628